                                    Case 2:19-cv-00048-NDF Document 1-1 Filed 03/08/19 Page 1 of 1
 WS44 (Rev. 12/07)

 The JS 44 civil cover sheel and the information contained herein neithcl replae^iiSitppferiSitlhenliiigTmuservicaofpieadings or other papers as required by law, except as provided
 by local rules ofcourt. This form,approved by the Judicial Conferenci^f1 the United States in September 1974, isrq^uired forme use oftlie Clerk of(_ourt for the purpose ofinitiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THp FORM.)

     I. (a) PLAINTIFFS                                                                                                           DANT5

JIMMIE G. BILES, JR., MD. a Wyoming resident                                                                          JOHN HENRY S<|HNEIDER, JR.. MICHELLE RENE SCHNEIDER, and
                                                                                                          clerk Uh«0l60RT, LLC
                                                                                                       cheyenn        WYOMING
         (b) County of Residence of First Listed Plaintiff PARK                                                                          fnce of First Listed Defendant
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U-S. PLAINTIFF CASES ONLY)
                                                                                                                             NOTE: IN LANDCONDEMNATIONCASES.USETHELOCATIGNOFTHE
                                                                                                                                        LAND INVOLVED.


         (c) Attorney's(Firm Name. Address, and Telephone Number)                                                     Attorneys (if Known)

R. Daniel Fleck antd M. Kristeen Hand, The Spence Law Firm, LLC
15 S. Jackson St. Box 548, Jackson, WY 83001 tel: 307-733-7290b
     II. BASIS OF JURISDICTION                               (Place an"X" in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Placean 'X" in One Box for Plaintiff
                                                                                                                  (For Diversity Cases Oily)                                               and One Box for Defendant)
     □ 1    U.S. Govenuneni                  □ 3 Federal Question                                                                              PTF       DEF                                                    PTF       DEF

               Plainlin'                           (U.S. Government Not a Party)                             Citizen of This Stale             ai 1       □    1      Incorporated or Principal Place           O     4   O 4
                                                                                                                                                                      of Business In This Slate

     □ 2    U.S. Government                  H 4     Diversity                                               Citizen of Another Stale          G 2        B     2     Incorporated am/Principal Place           □ 5       □ S
               Defendant                                                                                                                                                of Business In Another State
                                                       (Indicate CiQzensliip of Parties in Item III)
                                                                                                             Citizen or Subject of a           0 3        0     3     Foreign Nation                            O     6   O   6
                                                                                                                Foreiun Country


 I             CONTRACT                                                TORTS                                   FORFEITURE/PENALTY                             BANKRUPTCY                          OTHER STATUTES                  1

     n 110 Insurance                         PERSONAL INJURY                    PERSONAL INJURY              G 610 Agriculture                       □ 422 Appeal 28 use 158              □   400 State Reapportionment
     n 120 Marine                        □   310 Airplane                   0    362 Personal Injury -       G 620 Other Food & Drug                 □ 423 Withdrawal                     0   410 Antitrust

     □ 130 Miller Act                    □   315 Airplane Product                    Mcd. Malpractice        G 625 Drug Related Seizure                     28 use 157                    0   430 Banks and Banking
     n   140 Negotiable Instrument               Liability                  o   365 Penonallnjury -                 ofProperty2l USC88I                                                   G   450 Commerce
     n   ISO Recovery ofOverpayTnent n       320 Assault. Libel &                     Product Liability      G 630 Liquor Laws                          PROPERTY RIGHTS                   G   460 Deportation
            & Enforcement ofJudgment               Slander                  0   368 Asbestos Personal        G 640 R.R. & Truck                      G 820 Copyrights                     0   470 Racketeer Influenced and
     □ 151 Medicare Act                  a   330 Federal Employers'                   Injury Product         G 650 Airline Regs.                     G 830 Patent                                  Corrupt Organizations
     □   152 Recovery of E>efaulted              Liability                            Liability              G 660 Occupational                      G 840 Trademark                      G   480 Consumer Credit
            Student Loans                □   340 Marine                       PERSONAL PROPERTY                    Safety/Health                                                          U   490 Cable/Sat T\'
            (Excl. Veterans)             □   345 Marine Product             □   370 Other Fraud              O 690 Other                                                                  0   810 Selective Serviee
     n                                                                      n   371 Truth in Lending                      I.AROR                        .snriAi.SFriiRiTV                 n   850 Securities/Commodities/
            of Veteran's Benefits        □   350 Motor Vehicle              G    380 Other Personal          G 710 Fair Labor Standards              0 861 HIA(I395fi)                            Exchange
     □ 160 Stockholders' Suits           □   355 Motor Vehicle                       Property Damage                Act                              O 862 Black Lung (923)               0   875 Customer Challenge
     □ 190 Other Contract                          Product Liability        0    385 Property Damage         O 720 Labor/Mgmi. Relations             G 863 DIWC/DIWW (405(g))                       12 use 3410
     0   195 Contract Product Liability a: 360 Oliter Personal                       Product Liability       O 730 Labor/Mgml.Reporting              □ 864 SSID Title XVI                 □   890 Other Statutory Actions
     □ 196 Franchise                               Iniurv                                                           & Disclosure Act                 G 865 RSI{405(g))                    □   891 Agricultural Acts
 1          RFAl.PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             G 740 Railway Labor Act                    FEDERAL TAX SUITS                 □   892 Economic Stabilization Act
     □ 210 Land Condemnation             □   441 Voting                     G    510 Motions to Vacate       G 790 Other Labor Litigation            O 870 Taxes (U.S. Plaintiff          □   893 Environmental Matters

     o 220 Foreclosure                   □   442 Employment                          Sentence                G 791 Empl. Ret. Inc.                         or Defendant)                  □   894 Energy Allocation Act
     o   230 Rent Lease & Ejectment      G   443 Housing/                        Habeas Corpus:                    Security Act                      0 871 IRS—Third Party                □   895 Freedom of Information
     □ 240 Torts to Land                           Accommodations           G    530 General                                                                  26 use 7609                          Act
     □ 245 Tort Product Liability        G   444 Welfare                    G    535 Death Penalty                   IMMIGRATION                                                          □   900AppeaI of Fee Determination
     o 290 All Other Real Property       O   445 Amer. w/Disabilities -     G    540 Mandamus & Other        G 462 Naturalization Application                                                       Under Equal Access
                                                   Employment               G   550 Civil Rights             G 463 Habeas Corpus -                                                                 to Justice
                                         G   446 Amer. w/Disabilities -     G    555 Prison Condition              Alien Detainee                                                         □   950 Constitutionality of
                                                   Other                                                     G 465 Other Immigration                                                               Stale Statutes
                                         O   440 Other Civil Rights                                                Actions




     V. ORIGIN                  (Place an "X" in One Box Only)                                                                           _       ,                                          Ap^al to District
     0 1 Original              □ 2 Removed from             □ 3 Remanded from                          □ 4 Reinstated or □ 5                                          0 6 Mullidistrict □ 7 ffiVraT
            Proceeding                Stale Court                          Appellate Court                   Reopened                    ScilV)                              Litigation
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurtsdictionai statutes unless diversity):
                                                   28 U.S.C. §1332
     VI. CAUSE OF ACTION
                                                Brief description of cause;
                                                   Breach of contract.

     VII. REQUESTED IN                          □ CHECK IF THIS IS A CLASS ACTION                               DEMANDS                                             CHECK YES only if demanded in complaint:
            COMPLAINT:                                UNDER F,R.C.P. 23                                                                                            JURY DEMAND:                   Sf Yes        □ No
     VIII. RELATED CASE(S)
                                                    (See instructions):
              IF ANY                                                        JUDGE        Nancy D. Freudenthal                                           DOCKET NUMBER 11 -cv-294 and 11 -cv-366

     DATE                                                                        SIGNATLLRE OF ATTORNEY OF RECORD

         03/06/2019
     FOR OFFICE USE ONLY



         RECEIPT #   ^>0011 AMOUNT     AMOUNT                                      APPLYING IFP                                        JUDGE
                                                                                                                                                E                             MAG. JUDGE




                                                                                                                                                                          (3 (AVtu^
